     Case 2:20-cv-00876-JAT--JFM Document 36 Filed 05/12/20 Page 1 of 2




 1   WO                                                                                         MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Ramon Angel Jauregui-Garcia,                     No. CV-20-00876-PHX-JAT (JFM)
10                        Petitioner,
                                                       ORDER
11    v.
12    William Barr,
13                        Respondent.
14
15          Petitioner Ramon Angel Jauregui-Garcia moves the Court to appoint Assistant
16   Federal Public Defender Daniel L. Kaplan as counsel in this action pursuant to 18 U.S.C.
17   § 3006A. (Doc. 35.)
18          “Whenever . . . the court determines that the interests of justice so require,
19   representation may be provided for any financially eligible person who . . . is seeking relief
20   under [28 U.S.C. §§] 2241, 2254, or 2255.” 18 U.S.C. § 3006A(2)(B). In deciding whether
21   to exercise its discretion to appoint counsel, “the district court must evaluate the likelihood
22   of success on the merits as well as the ability of the petitioner to articulate his claims pro
23   se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d
24   952, 954 (9th Cir. 1983).
25          This action arrives in an unusual posture. Petitioner filed a Petition for Review in
26   the Ninth Circuit Court of Appeals challenging his final removal order. In that action,
27   Petitioner filed his motion for release from custody. Instead of adjudicating his motion for
28   release within that action, the Ninth Circuit construed the motion as a habeas corpus
     Case 2:20-cv-00876-JAT--JFM Document 36 Filed 05/12/20 Page 2 of 2




 1   petition under 28 U.S.C. § 2241 and transferred it to this Court for “expeditious”
 2   adjudication.
 3          At this juncture, because briefing is not yet complete, it is unclear whether Petitioner
 4   has a likelihood of success on the merits. However, to facilitate both the expeditious and
 5   thorough processing of Petitioner’s request for release, and light of the complexity of the
 6   legal issues involved, the Court will, in its discretion, grant the motion for appointment of
 7   counsel.
 8          IT IS ORDERED that Petitioner’s Motion for Appointment of Counsel (Doc. 35)
 9   is granted. Daniel L. Kaplan of the Federal Public Defender’s Office for the District of
10   Arizona is appointed to represent Petitioner in this matter and must immediately file a
11   notice of appearance upon receipt of this Order.
12          Dated this 12th day of May, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
